DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.
Status of the claims:  Claims 1-30 are currently pending.  Claims 22-30 were newly presented.
Priority:  This application has PRO 62/652,613 (04/04/2018) and 62/586,649 (11/15/2017).
IDS:  The IDS dated 3/20/19 was considered.
Election/Restrictions
Applicant affirmed the election without traverse of Group I, claims 1-8, in the reply of 7/21/20.  
RESPONSE TO APPLICANT REMARKS / AMENDMENT
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8, and 22-30 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Applicant amended the claims to include the following new language: 

    PNG
    media_image1.png
    21
    467
    media_image1.png
    Greyscale

and with the amendment stated the following regarding the amendment:

    PNG
    media_image2.png
    83
    696
    media_image2.png
    Greyscale

The Examiner has consulted the specification including the stated support as indicated above, but could not locate support for the new claim language.  The examiner could not locate support for such a new limitation, nor does there appear to be a written description of the limitation in the application as filed.  See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that "[MPEP] § 2163.04 (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.").   There is no literal support for the added limitation and one of skill in the art would not recognize that Applicant possessed the claim scope.  
Response
Applicant states that the prior citation for support was incorrect and the correct support “is paragraph 85” which is reproduced below:

    PNG
    media_image3.png
    743
    775
    media_image3.png
    Greyscale

The Examiner has reevaluated the new claim language in view of this paragraph and concludes that the added language does not have literal support from the cited portion, thus one of ordinary skill in the art would have to assume that the primer extension reactions were done in solution.  This rejection is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (WO 2017/176896). 
Regarding claim 1, Zhang discloses a method of amplifying nucleic acids ([0017]: “methods for nucleic acid amplification”; abstract; [0007]) comprising a) performing a plurality of primer extension reactions on nucleic acid molecules in each of a plurality of separate nucleic acid samples containing nucleic acids ([0017]: “contacting the input nucleic acid sample with a reaction mixture comprising a plurality of first normalization primers … capable of specifically hybridizing to a first sequence of the target nucleic acid molecules, … ; and (c) amplifying the target nucleic acid molecules”; [0021]: “amplification step is performed on a plurality of input nucleic acid samples”, [0111]), using first polynucleotide primers to initiate primer extension in each sample ([0017]), wherein: 1) each of the plurality of samples is provided with a fixed molar amount of first primer ([0167]: “The reaction conditions (e.g., …  P7 and/or P5 primer concentration…) can be selected”; [0017]; [0175]; [0249]-[0251]); 2) the fixed molar amount of first primer in each sample is the same or substantially the same ([0167]: “The reaction conditions (e.g., …  P7 and/or P5 primer concentration…) can be selected”; [0017]; [0175]; [0249]-[0251]), or is related to the molar amount in other samples in a known ratio; and 3) the plurality of primer extension reactions in each sample is such that, upon completion of the plurality of primer extension reactions, all first primer in each sample has been used to produce amplified nucleic acids ([0017]: “the first normalization primers are incorporated into amplification products”; [0021]; [0114]).
Regarding claim 2, Zhang discloses the method of claim 1, and Zhang further discloses the method further comprising using a second polynucleotide primer, wherein the second primer is present in equal or substantially equal molar amount as the first primer, or in a known greater 
Regarding claim 3, Zhang discloses the method of claim 2, and Zhang further discloses the method further comprising using a second polynucleotide primer, wherein the second primer is present in equal or substantially equal molar amount as the first primer, and after the plurality of primer extension reactions the molar amount of amplified nucleic acid is equal to or substantially equal to the molar amount of first and/or second primer ([0017]-[0018]: “wherein the plurality of first primers is provided in an amount which limits the yield of amplification products to a predefined amount”, “In some embodiments, the plurality of second normalization primers is provided in an amount within an order of magnitude of the amount of first normalization primer”; [0126]; [0249]-[0251]).
Regarding claim 4, Zhang discloses the method of claim 2, and Zhang further discloses wherein the first and second primers are different ([0017], [0167], [0249]-(0251]).
Regarding claim 5, Zhang discloses the method of claim 1, and Zhang further discloses the method further comprising b) combining a portion of each of the plurality of separate samples to provide a pooled sample comprising a library of amplified nucleic acids (comprising combining a portion of each of the plurality of separate samples to provide a pooled sample comprising a library of amplified nucleic acids; paragraphs ([0021]: “the amplification products from the plurality of input nucleic acid samples are combined to form a nucleic acid pooled nucleic acid library”; (0127]), wherein the molar amount of amplified nucleic acid from each separate sample in the pooled sample is the same or substantially the same ([0127]-[0128]: “amplification products obtained from each nucleic acid sample can be substantially uniformly represented in a pooled nucleic acid library”; [0021]), or related to the molar amounts of other nucleic acids in the pooled sample in a known ratio, thus producing a pooled nucleic acid library ([0021]; [0127]-(0128]).

Regarding claim 7, Zhang discloses the method of claim 1, and Zhang further discloses wherein the nucleic acid molecules in the plurality of separate samples comprise RNA molecules ([0095]: “The terms ‘nucleic acid molecule’ and ‘polynucleotide’ are used interchangeably herein, and refer to both RNA and DNA molecules”; [0021]; [0083]; [0156]).
Regarding claim 8, Zhang discloses the method of claim 1, and Zhang further discloses wherein the amplified nucleic acids comprise a sample barcode ([0141]: “the first and/or second amplification or normalization primers further includes an indexing portion. The indexing portion can be used to identify the source of the target nucleic acids”; [0183]) comprising a predetermined nucleotide sequence, wherein the barcode is different for each different nucleic acid sample ([0141]; [0183]).
Response
Applicant argues that Zhang does not teach the limitation “wherein primers and primer extension reactions are in solution”.  Based on Applicant’s interpretation of the claim as excluding primers bound to a solid phase, this rejection is withdrawn. 
NEW CLAIM REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8, 22-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 22-25, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2017/176896). 
Regarding claim 1, Zhang discloses a method of amplifying nucleic acids ([0017]: “methods for nucleic acid amplification”; abstract; [0007]) comprising a) performing a plurality of primer extension reactions on nucleic acid molecules in each of a plurality of separate nucleic acid samples containing nucleic acids ([0017]: “contacting the input nucleic acid sample with a 

Regarding claim 3, Zhang further discloses the method further comprising using a second polynucleotide primer, wherein the second primer is present in equal or substantially equal molar amount as the first primer, and after the plurality of primer extension reactions the molar amount of amplified nucleic acid is equal to or substantially equal to the molar amount of first and/or second primer ([0017]-[0018]: “wherein the plurality of first primers is provided in an amount which limits the yield of amplification products to a predefined amount”, “In some embodiments, the plurality of second normalization primers is provided in an amount within an order of magnitude of the amount of first normalization primer”; [0126]; [0249]-[0251]).
Regarding claim 4, Zhang further discloses wherein the first and second primers are different ([0017], [0167], [0249]-(0251]).
Regarding claim 5, Zhang further discloses the method further comprising b) combining a portion of each of the plurality of separate samples to provide a pooled sample comprising a library of amplified nucleic acids (comprising combining a portion of each of the plurality of separate samples to provide a pooled sample comprising a library of amplified nucleic acids; paragraphs ([0021]: “the amplification products from the plurality of input nucleic acid samples are combined to form a nucleic acid pooled nucleic acid library”; (0127]), wherein the molar amount of amplified nucleic acid from each separate sample in the pooled sample is the same or substantially the same ([0127]-[0128]: “amplification products obtained from each nucleic acid sample can be substantially uniformly represented in a pooled nucleic acid library”; [0021]), or related to the molar amounts of other nucleic acids in the pooled sample in a known ratio, thus producing a pooled nucleic acid library ([0021]; [0127]-(0128]).

Regarding claim 7, Zhang further discloses wherein the nucleic acid molecules in the plurality of separate samples comprise RNA molecules ([0095]: “The terms ‘nucleic acid molecule’ and ‘polynucleotide’ are used interchangeably herein, and refer to both RNA and DNA molecules”; [0021]; [0083]; [0156]).
Regarding claim 8, Zhang further discloses wherein the amplified nucleic acids comprise a sample barcode ([0141]: “the first and/or second amplification or normalization primers further includes an indexing portion. The indexing portion can be used to identify the source of the target nucleic acids”; [0183]) comprising a predetermined nucleotide sequence, wherein the barcode is different for each different nucleic acid sample ([0141]; [0183]).
Regarding claims 22-23, further requiring 10-40 rounds of amplification reactions, Zhang teaches such a limitation ([0161]: “about 15 to about 30 PCR cycles”).  
Regarding claims 24-25, further requiring removal of nucleotides, buffer, etc., Zhang teaches such a limitation ([0146]: recovering amplification products from the pooled library).
Regarding claim 27, Zhang teaches a pooled primer source ([0132], [0203]. [0228]) and one of ordinary skill in the art routinely uses volumes of a fixed molar amount as a means to provide a known quantity of reagent such that they would arrive at the claimed invention.
Regarding claims 28-29, with limitations to the number of molecules of primer added, Zhang teaches “The amount of P7 primers … normalizes the amounts of end products across multiple nucleic acid samples or libraries” and the amount of primer is used to control the amount of product ([0175]), such that one of ordinary skill in the art would consider optimizing the amount of primer used, particularly when the volume changes to arrive at the claimed number of moles.

It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the disclosure of Zhang using their knowledge and experience in  order to provide a normalized nucleic acid library and arrive at the claimed invention.  Thus, the claims are rejected as prima facie obvious.

Claims 1-8, 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2017/176896) in view of Chang et al. (WO2017048993). 
Zhang teaches as detailed in the 35 USC 103 rejection of claims 1-8, 22-25, 27-30 supra, is incorporated herein, and also renders these claims obvious.  Regarding claim 26, Zhang does not specifically disclose wherein the first and second polynucleotide sequences are the same, however, Chang discloses a first primer comprising a first polynucleotide sequence and a second primer comprising a second polynucleotide site (p. 21, l. 20: “The first and second amplification primers complementary to the first and second primer binding domains that are employed in this step may vary, and in some instances have the same sequence.”; claim 7).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the disclosure of Zhang using their knowledge and experience in light of references such as Chang in order to provide a normalized nucleic acid library and arrive at the claimed invention.  Thus, the claims are rejected as prima facie obvious.
Conclusion
The claims are not in condition for allowance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639